                 Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    ELLIS POLLARD

    Plaintiff,

    v.
                                                      19-cv-03099 (ABJ)
    THE DISTRICT OF COLUMBIA,

    Defendant.


                 DEFENDANT DISTRICT OF COLUMBIA’S MOTION TO DISMISS

           Pursuant to Fed. R. Civ. P. 12(b)(c) and Rule 8(a)(2), Defendant District of Columbia

moves the court for an order dismissing Plaintiff Ellis Pollard’s complaint [ ECF1because the

pleading does not state a claim upon which relief can be granted.

           The grounds for this motion are more fully set forth in the accompanying memorandum

of points and authorities. Defendant attaches a proposed order for the Court’s consideration.

January 2, 2020                                        Respectfully Submitted,

                                                        KARL A. RACINE
                                                        Attorney General for the District of Columbia

                                                        CHAD COPELAND
                                                        Deputy Attorney General
                                                        Civil Litigation Division

                                                        /s/ Martha J. Mullen
                                                        MARTHA J. MULLEN [419036]
                                                        Acting Chief, Civil Litigation Division, Section
                                                        IV

                                                        /s/ John J. Bardo
                                                        JOHN J. BARDO1

1
         Admitted to practice only in the Commonwealth of Virginia. Practicing in the District of Columbia under the
direct supervision of Michael Addo, a member of the D.C. Bar, pursuant to D.C. Court of Appeals Rule 49(c)(4).
          Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 2 of 7



                                               Assistant Attorney General
                                               441 4th Street, NW, Suite 630 South
                                               Washington, DC 20001
                                               202-724-6534
                                               John.Bardo@dc.gov
                                               Counsel for Defendant District of Columbia


                                CERTIFICATE OF SERVICE

       I certify that on January 2, 2020 I served a copy of The District of Columbia’s Motion to

Dismiss Plaintiff’s Complaint by First Class Mail, postage prepaid to:

Ellis Pollard
4205 Russell Avenue Apt. 3
Mount Rainer, MD 20712
Pro Se Plaintiff

                                     /s/ John J. Bardo
                                     John J. Bardo
                                     Assistant Attorney General




                                                2
             Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 3 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELLIS POLLARD

 Plaintiff

 v.
                                                 19-cv-03099 (ABJ)
 THE DISTRICT OF COLUMBIA

 Defendant.



          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORRT
         OF DEFENDANT DISTRICT OF COLUMBIA’S MOTION TO DISMISS

                                     NATURE OF THE CASE

        Pro se Plaintiff Ellis Pollard claims he was employed with the District of Columbia as a

cadet firefighter in 2003, as a probationary firefighter in 2004, and later as a technician or firetruck

driver. Pl.’s Compl. ¶ 5. He alleges that he became a Muslim in 2012, and that same year, filed a

complaint against the District with the EEOC because the District “denied him the right to wear

his beard, the kufi which is a round flat circular light head wear and pants above his ankle.” Id.,

¶¶ 2, 5. As discussed below, these allegations do not provide the District with fair notice of the

facts or the relief Pollard seeks.

                                        LEGAL STANDARD

        To survive a motion to dismiss for failure to state a claim, a plaintiff must plead sufficient

facts, accepted as true, to state a claim of relief that is plausible on its face. Fed. R. Civ.

12(b)(6). The plaintiff must show “more than a sheer possibility that a defendant has acted

unlawfully. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Bare legal conclusions, while they can
           Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 4 of 7



provide the framework of a complaint, “are not entitled to the assumption of truth” and they must

be supported by well-pleaded factual allegations for a court to assume their veracity. Id., at 679.

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. Civ. R. 8(a)(2). The allegations must be “simple, concise, and

direct.” Fed. Civ. R. 8(d). Rule 8(a) requires the plaintiff to “give the defendant fair notice of

what the claim is and the grounds on which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555–56 (2007) (citing Fed. Civ. R. 8(a)(2)). The complaint must contain “‘enough facts to state

a claim to relief that is plausible on its face.’” Id., at 555. The court and adverse party must be

able to understand the allegations without undue burden. Jiggetts v. District of Columbia, 319

F.R.D. 408, 413 (D.D.C. 2017) (explaining that parties must be able to discern the essential facts

of the case without having to “fish a gold coin from a bucket of mud”) (internal quotation marks

and citation omitted); see also Shallal v. Gates, 254 F.R.D. 140, 143 n. 6 (D.D.C. 2008) (“It is

not the Court’s job to wade through pages of incoherent gobbledy-gook in search of a single

claim that may have merit.”). Applying these standards to this case, the Court should grant this

motion.

                                          ARGUMENT

       Pollard is a pro se litigant. Although a pro se complaint is “held to less stringent

standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam) (internal quotation marks and citation omitted), it too, “must plead ‘factual matter’

that permits the court to infer ‘more than the mere possibility of misconduct,’” Atherton v.

District of Columbia Office of the Mayor, 567 F.3d 672, 681–82 (D.C. Cir. 2009) (quoting Iqbal,

556 U.S. at 678–79) (emphasis added). Courts generally exercise leniency when addressing the

adequacy of pleadings filed by pro se litigants, see Anderson v. Carter, 802 F.3d 4, 8 (D.C. Cir.



                                                  4
           Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 5 of 7



2015), but the mere possibility of misconduct by the defendant will not survive a motion to

dismiss.

        The Complaint does not contain “a short and plain statement of the claim showing that

the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). This failure is not a technical

deficiency that can be overlooked. Indeed, the Rules mandate that a plaintiff must “give the

defendant fair notice of what the plaintiff's claim is and the grounds upon which it rests.” Conley

v. Gibson, 355 U.S. 41, 47 (1957).

        Even if the Court were to lessen the pleading requirements of Rule 8, Pollard’s

Complaint is equally infirm under Fed. R. Civ. P. 12(b)(6). Pollard references “Title VII of the

Civil Rights Act of 1964 and D.C. Code [§] 2.1402.11, Section 102 [and] 103 of the Civil Rights

Act of 1991 28 U.S.C. [§] 1991” to invoke the Court’s jurisdiction. Pl’s Compl. ¶ 1. Pollard

then states that after he became a Muslim, the District of Columbia Fire and EMS Department

(DCFEMS), did not allow him to wear a beard, kufi, or his pants above his ankle. Id. ¶ 5.

Plaintiff filed a complaint with the Equal Employment Opportunity Commission in 2012 and

received a right to sue notice on July 10, 2019. Id. Plaintiff fails to identify the actors beyond

FEMS, what happened, when and where. Plaintiff does not set forth an adverse action nor the

harm for which he seeks relief.

        The court and adverse party must be able to understand the allegations without undue

burden. Jiggetts v. District of Columbia, 319 F.R.D. 408, 413 (D.D.C. 2017) (explaining that

parties must be able to discern the essential facts of the case without having to “fish a gold coin

from a bucket of mud”) (internal quotation marks and citation omitted); see also Shallal v. Gates,

254 F.R.D. 140, 143 n. 6 (D.D.C. 2008) (“It is not the Court’s job to wade through pages of

incoherent gobbledy-gook in search of a single claim that may have merit.”).



                                                   5
            Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 6 of 7



                                                    CONCLUSION

        For these reasons, the Court should dismiss Plaintiff’s Complaint for failure to state a

claim for relief.

January 2, 2020                                        Respectfully Submitted,

                                                        KARL A. RACINE
                                                        Attorney General for the District of Columbia

                                                        CHAD COPELAND
                                                        Deputy Attorney General
                                                        Civil Litigation Division

                                                        /s/ Martha J. Mullen
                                                        MARTHA J. MULLEN [419036]
                                                        Acting Chief, Civil Litigation Division, Section
                                                        IV

                                                        /s/ John J. Bardo
                                                        JOHN J. BARDO2
                                                        Assistant Attorney General
                                                        441 4th Street, NW, Suite 630 South
                                                        Washington, DC 20001
                                                        202-724-6534
                                                        John.Bardo@dc.gov
                                                        Counsel for Defendant District of Columbia




2
         Admitted to practice only in the Commonwealth of Virginia. Practicing in the District of Columbia under the
direct supervision of Michael Addo, a member of the D.C. Bar, pursuant to D.C. Court of Appeals Rule 49(c)(4).

                                                         6
             Case 1:19-cv-03099-ABJ Document 3 Filed 01/02/20 Page 7 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ELLIS POLLARD

 Plaintiff

 v.
                                                19-cv-03099 (ABJ)
 THE DISTRICT OF COLUMBIA

 Defendant.



                                              ORDER

       Upon consideration of the District of Columbia’s Motion to Dismiss, the Memorandum

of Points and Authorities in support thereof, and the entire record herein, it is this ____ day of

______________, 2020, hereby

       ORDERED that Defendant’s Motion to Dismiss is GRANTED.


                                              __________________________________
                                              JUDGE AMY BURMAN JACKSON
Copies to:

Ellis Pollard
4205 Russell Avenue Apt. 3
Mount Rainer, MD 20712
Pro Se Plaintiff

John J. Bardo
Assistant Attorney General
441 4th Street, NW, Suite 630S
Washington, D.C. 20001
Counsel for Defendant
